ON MOTION FOR CLARIFICATION
PER CURIAM.
Upon consideration of appellee’s motion for clarification, we hereby grant appellee’s motion, and substitute the attached opinion for the one previously issued.
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.
PER CURIAM.
We reverse the final judgment of dissolution of marriage to the extent it ordered the partition. Partition was not pleaded, stipulated to, or tried by consent. See Ellis v. Ellis, 542 So.2d 450, 451 (Fla. 2d DCA 1989); Labarre v. Labarre, 382 So.2d 761 (Fla. 2d DCA 1980). On remand, the issue of attorney’s fees should be considered in light of Smith v. Smith, 495 So.2d 229 (Fla. 2d DCA 1986).
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.